';'niin .JF en§i:i?tsi`G-.”

zoiéiiov 25 my 8, 37

z-;"_» . _. £_'=! w
Ui`=
`, ¢.

lN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
in the Niatter of the Detention of DlVlS|ON ONE
C.A.C., No. 77173~6-|

Appeilant. PUBLESHED OP|NlON

v\_-/'\-_/V'\./‘\~/'\\_/

FlLED: November 26, 2018

 

DW¥ER, J. _~ C.A.C. appeals from a 14-day involuntary treatment
commitment orderl C.A.C. contends that the designated mental health
professional who recommended his initial detention did not fulfill the requirement
of a statute that required a designated mental health professionat to “consuit With
any examining emergency room physician regarding the physicians observations
and opinions reiating to the person’s condition.”1 We disagree and affirm.

l

On June 20, 20t7, Jennifer Palmei', a designated mental health
professional (DMHP), received a referral regarding C.A.C. Whiie C.A.C. Was
staying in his father’s horne VVhen Palrner arrived, she found that C.A.C. had
barricaded himself in the home and refused to ieave, ieading Paimer to request
police assistance After poiice arrived, Paimer evaiuated C.A.C. in the horne

without a physician present Palrner directed that C.A.C. be piaced in emergency

 

1 Former RCVV 71.05.154 (2013).

No. 77173-6-¥/2

custody for no more than 72 hours pursuant to former RCW 71.05.153 (2015).
C.A.C. was taken to Fairfax Hospitai.

Within the 72 hour-period, Sonia i166 Wash. 2d 572, 576, 210 P.3d 1007 (2009). The statutory
language at issue herein is part of the statutory scheme of the lTA.

When construing the requirements of this chapter the court must

focus on the merits of the petition, except where requirements have

been totaiiy disregarded, as provided in ln re C.W., 147 Wn,2d 259,

281 (2002). A presumption in favor of deciding petitions on their

merits furthers both public and private interests because the mental

and physicai well-being of individuais as weil as public safety may

be implicated by the decision to reiease an individual and

discontinue his or her treatment.
Former RCW 71 .05.0i 0(2) (2€)15).6

Pursuant to former RCW 71.05.153(1) (20‘i 5),7 a "designated mental
health protessional” who received “information aileging that a person, as the
result of a mentai disorder, presents an imminent likelihood of serious harm, or is

in imminent danger because of being gravely disabled . . . rnay take such person,

or cause by oral or Written order such person to be taken into emergency custody

 

3 Cn. 71.05 RCW.

4 The parties agree that this issue is not moot and is properly before us on review. §e_e
ln re Det. of Nl.K., 168 Wash. App. 821l 628, 279 P.3d 897 (2012) ("iE]ach commitment order has a
collateral consequence in subsequent petitions and hearings, aliowing us to render relief if we
hold that the detention under a civii commitment order was not Warranted.")

5 in making our determination, we are not bound by prior decisions of other divisions of
the Court of Appeals. |n re Pers. Restraint ofArnold, 190 Wash. 2d 136, 138, 410 P.3d 1133 (2018).

6 RCW 71.05.010 Was subsequentiy amended effective April 1, 2018, to extend its scope
to persons with substance use disorders. No changes were made to the language of RCW
71 .05.010(2). §g_e_ RCW 71.05.010 (2018).

7 RCW 71.05.153 was subsequently amended effective April 1, 2018. The changes to
RCW 71 .05.153(1) consist solely of replacing the term "designated mental health professiona|"
with "designated crisis responder.” §gg RCW 71 .05.153(1) (20t8).

_3_

No. 77173-6-»l/4

in an evaiuation and treatment facility for not more than seventy~two hours.” in

turn, former RCW 71 .05.154 provided that:

A [DlVlHP] conducting an evaluation of a person under RCW
71.05.150 or 71.05.153 must consuit with any examining
emergency room physician regarding the physicians observations
and opinions relating to the person’s condition, and whether, in the
view of the physician, detention is appropriate The [DIV|HP] shall
take serious consideration of observations and opinions by
examining emergency room physicians in determining whether
detention under this chapter is appropriate The [Di\/li-|P} must
document the consultation with an examining emergency room
physician, including the physician’s observations or opinions
regarding whether detention of the person is appropriate

Division Two has held that former RCW 71.05.154 required a DMHP to
consult with an emergency room physician every time a decision to detain is
made See in re Detention of K.R., 195 Wash. App. 843, 846, 381 P.3d 158
(2016). The respondent in that case had been taken to a hospital8 but had then
been transferred to a rehabilitation center wherein the DlVli-iP consulted With a
registered nurse and a certified rehabilitation counselor. K.R., 195 Wn. App at
845-48. The DlVlHP subsequently petitioned for a 72-hour detention K.R., 195
Wn. App at 846. in holding that K.R.’s detention Was improper, Division “i‘wo
rejected an interpretation of former RCW 7‘i .05.154 that would not require
DNli-iPs to consult with physicians where none were available

At oral argument, the State argued that because RCW 71 .05.153

allows a person to be taken to places other than a hospita|, a

DMHP is not actually required to consult with an examining

physician 'l'he State’s argument ignores the explicit requirement in

RCW 71.05.154 that a DNil-lP “must consult with any examining

emergency room physician” and that the DlVll-lP “musf document
the consultation with an examining emergency room physician,

 

8 The opinion states only that "K.R. was transported by the sheriffs deputy first to a
hospital in Vancouver_” K.R., 195 Wash. App. at 845. lt does not indicate the nature or length of
K.R.’s stay at the hospital or whether K.R. was treated in an emergency room.

-4,

No. 77173-6-|/5

including the physicians observations or opinions regarding

whether detention of the person is appropriate,” RCW 71 .05.154

(emphasis added).
K.R., 195 Wash. App. at 848 n.5.

it is undisputed that, when C.A.C. was initially detained, there was no
examining emergency room physician present or involved in his care C.A.C.
relies on K.R. and its strict interpretation of former RCW 71.05.154 to contend
that his initial detention was improper. l-iowever, such an interpretation could
render detentions made outside of hospital emergency room settings onerous or
even impossible Pursuant to the interpretation adopted by the K.R. court, a
DlVlHP would be unabie to make the decision to detain a person without first
transporting that person to a hospital emergency room and waiting until a
physician became available

Confronted with this issue, the trial court herein interpreted former RCW
71 .05.154 as follows:

l have ruled before and would rule again today that it’s really

the word “any" in the first sentence of [RCVV 71 .05.154] that drives

the court’s analysis that this is not a statute that creates an

affirmative obligation to seek out an emergency room physician

where the interaction, investigation, and decision is happening in

the fieid, rather it places an affirmative responsibility on the Dll/iHP

to seek out, consult with, and consider the input of an emergency

room physician who, given the circumstances of a particular case,

is engaged in the evaluation and care of the patient.

We agree with the trial court that the phrase “any examining emergency
room physician” indicates that the legislature contemplated situations in which a

detention would have to be commenced outside the presence of an examining

physician The term “any” indicates one of an existing set of physicians,

_5_

No. 77173-6-|/6

“indicat[ing] a positive but undetermined number or amount.” WEBsTER’s Tl-iiao
Nsw lhTERNArloNAL DicrioNARY 97 (2002). When there is no “positive . . .
number or amount” of physicians available it follows that there is not “any” one
physician with whom to consult Thus, given that no examining emergency room
physician had observed the respondentl the physician consultation requirement
of subsection .154 did not apply to the DMl-IP’s determination This interpretation
is consistent with RCW 71.05.153(1), which both anticipated DMHPs making
decisions to detain outside cfa hospital setting and the transportation of
respondents to places other than hospital emergency rooms. it is also consistent
with the legislative intent of the lTA “[t]o provide prompt evaluation and timely
and appropriate treatment of persons With serious mental disorders.” Forrner
RCW 71 .05.010(1)(0) (2015).

Given that there was not “any examining emergency room physician” at
C.A.C.’s father’s house when the decision to detain was made, the DIVlHP herein
acted lawfully in evaluating C.A.C. and directing his detention The trial court did

not err by denying C.A.C.’s motion to dismiss9

 

9 As this holding concerns an iteration of a statute that is no longer in effectl there is a
possibility that the construction of former RCW 71.05.154 may not resurface as an issue in our
courts. We operated on such an understanding when deciding in re Det. of G.S.Y_, No.
76267-2-|, (Wash. Ct. App. .June 18, 2018) (unpubiished),
http:lfwww.courts.wa.govi'opinionslpdfl762672.pdf, an opinion that declined to follow Division
Two’s holding in M but that was not published We now have yet another case We recognize
that trial courts in Division One are left without clear guidance as to how former RCW 71 .05.1 54
is to be applied, due to the existence of an unpublished opinion from this division that is not in
accord with another division’s published opinion Hence, this published opinion.

_6_

No. 77173-6-|/7

Atfirmed.

We concur:

l